Opinion issued July 16, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00530-CV
                            ———————————
                        BRYAN BUCHANAN, Appellant
                                         V.
           MATTHEW MCENENY AND KEN BLACK, Appellees



                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-87311


                          MEMORANDUM OPINION

      Appellant, Bryan Buchanan, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant
did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                        2